Citation Nr: 0125831	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a bilateral wrist 
disability.

Entitlement to service connection for striae of the lower 
extremities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from July 1996 to October 
1998.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims for 
service connection for a bilateral wrist disability and for 
striae of the lower extremities.

The veteran's case was remanded by the Board of Veterans' 
Appeals (Board) in May 2001 in order to schedule a Travel 
Board hearing.  The hearing, before the undersigned Board 
Member, was conducted in July 2001.


REMAND

The veteran is seeking service connection for a bilateral 
wrist disability and for striae of the lower extremities.  
During the course of the July 2001 hearing on appeal, the 
veteran testified that she sustained a right wrist injury in 
service and continues to experience pain, using the left 
wrist to compensate.  She has indicated that she has seen a 
physician for her wrist pain since service.  She further 
asserts that her pre-service striae, for which she saw her 
physician several months before entering the service, was 
minimal on entering the service and became worse during 
service.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of her claim.

The veteran has indicated that she was treated before service 
for the striae of the lower extremities and after service for 
a wrist disability.  A review of the record fails to reveal 
these treatment records.  The RO should secure any relevant 
medical evidence that may be available on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 1991 & Supp. 2001); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  The 
veteran has not been afforded a VA compensation examination.  
The Board finds that, after any additional relevant medical 
evidence is secured, the veteran should be afforded a VA 
examination that includes a review of the medical record and 
opinions addressing the medical questions at hand.

In light of the change in the law, the RO should also review 
the claims file and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.



In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated her for her striae of the lower 
extremities both before and after service 
and for her wrist disability after 
service.  After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran which are not 
currently of record.  All records 
obtained should be associated with the 
claims file. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of her striae of the lower 
extremities and any wrist disability that 
may be present.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not that the veteran's striae of the 
lower extremities began during or was 
aggravated (chronically worsened) by 
active service.  The physician is also 
asked to opine whether it is at least as 
likely as not that any wrist disability 
that may be present began during or as 
the result of any incident of active 
duty, to include trauma or overuse.  Any 
tests or additional examinations deemed 
necessary should be accomplished.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If all of the 
benefits sought on appeal are not 
granted, the veteran should be furnished 
a supplemental statement of the case, 
which includes a summary of all evidence 
received subsequent to statement of the 
case, and she should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  No action 
is required of the veteran until she is advised by the RO.  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

